Exhibit 10.1


OMNIBUS Amendment to
Employment Documents
THIS OMNIBUS AMENDMENT TO EMPLOYMENT DOCUMENTS (this “Amendment”) is made
effective as of August 6, 2020 (the “Effective Date”), by and between SolarWinds
Corporation, a Delaware corporation on behalf of itself, each of its direct and
indirect subsidiaries, and each of its and their respective predecessors in
interest (collectively the “Company”) and Kevin B. Thompson (“Executive”). This
Amendment amends the Employment Documents (as defined below) on the terms set
forth herein. All capitalized terms not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Employment Agreement.
RECITALS
WHEREAS, the Company and Executive each desire to amend each agreement between
the Company and the Executive (each an “Employment Document” and collectively,
the “Employment Documents”), including without limitation (i) that certain
Second Amended and Restated Employment Agreement between SolarWinds, Inc. and
Executive dated as of September 30, 2016 (the “Employment Agreement”), (ii) that
certain Restricted Stock Purchase Agreement dated as of September 30, 2016 by
and between SolarWinds Parent, Inc. and Executive (the “RSPA”), (iii) that
certain Notice of Grant of Performance Share Units (Shares) between Parent and
Executive dated as of March 16, 2020 in respect of a maximum of 62,001 shares
(“2020 Grant 1”), and (iv) that certain Notice of Grant of Performance Share
Units (Shares) between Parent and Executive dated as of March 16, 2020 in
respect of a maximum of 871,967 shares (“2020 Grant 2”), in each case as set
forth below effective as of the Effective Date.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the Company’s continued
employment of Executive, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive hereby agree as follows, notwithstanding anything in any Employment
Document to the contrary:
1.Amendment to Employment Documents.
(a)The Employment Agreement shall terminate as of the earlier of (i) if the
Company divests (by spin-off or otherwise) its MSP business, the closing of such
divestiture and (ii) in the event that the Company appoints a new Chief
Executive Officer while Executive is still employed by the Company, a date
mutually agreed in writing by the Company and Executive that shall be no later
than two weeks following the appointment date of such newly appointed Chief
Executive Officer (the “Termination Date”), provided that (A) Sections 3, 6, 7
and 10-16 inclusive of the Employment Agreement and the defined terms used
therein, shall survive such termination, (B) except as explicitly set forth in
this Amendment, Executive shall not be entitled to any severance payment or
benefit due to Executive’s termination of employment (including without
limitation any payment set forth in Section 4 of the Employment Agreement) and
(C) such termination shall not be deemed to be a Constructive Termination or a
termination of Executive’s employment by the Company without Cause.
(b)Amendments to Equity Awards.
i.The performance metrics and targets for the 214,500 Type II Shares (as defined
in the RSPA) issued pursuant to the RSPA that are subject to vesting based on
the Company’s performance for the fiscal year ended December 31, 2020 are hereby
amended to provide that such Type II Shares shall vest on February 15, 2021,
subject solely to a time-based vesting schedule whereby Executive must continue
his employment with the Company through such date except as otherwise set forth
in Section 1(c) below.
ii.2020 Grant 1 is hereby cancelled.
iii.2020 Grant 2 is hereby amended as follows: (A) The maximum number of shares
of common stock of SolarWinds Corporation (“Parent”) subject to 2020 Grant 2
shall be reduced to 206,552 shares (the “Revised Performance Award”), (B)
101,289 units subject to the Revised Performance Award shall vest and settle in
shares of Parent’s common stock on February 15, 2021, subject solely to a
time-based vesting schedule whereby Executive must continue his employment with
the Company through such date except as otherwise set forth in Section 1(c)
below and (C) the Board may in its reasonable discretion vest the additional
105,263 units based on the performance of Executive between the date hereof and
the Termination Date.
(c)In the event that the date of termination (other than a termination for Cause
or resignation that does not constitute a Constructive Termination) of
Executive’s employment with the Company occurs prior to March 31, 2021, vesting
with respect to all equity awards of Executive that are subject solely to a
time-based vesting schedule shall





--------------------------------------------------------------------------------




accelerate as to vesting as if Executive continued to be employed through March
31, 2021, as described in Section 1(b) above.
(d)Except as set forth in Section 1(b) and Section 1(c) of this Amendment, all
other unvested equity awards of Parent held by Executive on the Termination Date
shall terminate, shall not accelerate as to vesting in any respect and shall be
forfeited by Executive for no consideration (except as set forth in the
following sentence). In furtherance of the foregoing, in connection with the
Termination Date, the Company shall be entitled to repurchase any shares of
restricted stock of Parent that remain unvested on the Termination Date, in
accordance with the terms of the agreement(s) governing the terms of such
restricted stock.
(e)In the event that the Termination Date occurs prior to December 31, 2020,
Executive shall be entitled to receive the payment of Executive’s Bonus
Compensation in respect of calendar year 2020 (“2020 Bonus”) equal to (i) the
2020 Bonus Executive would have been entitled to receive based on the Company’s
performance in calendar year 2020 multiplied by (ii) the percentage of calendar
year 2020 that Executive was employed by the Company; provided that in the event
that Executive is terminated for Cause prior to the date of payment, no 2020
Bonus shall be payable. Such payment shall be made following determination by
the Board of the 2020 bonus pay-out for the Company’s executives, but no later
than March 15, 2021, unless otherwise required by Section 1(i).
(f)Clauses (i) and (ii) of Section 3(c) of the Employment Agreement are hereby
amended and restated in their entirety as follows:
(i)    Until the later of April 1, 2022 and 12 months following the Termination
Date, the Employee shall not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise, actively
compete with the Company or any of its Affiliates or undertake any planning for
any business that is competitive with the Company or its Affiliates.
(ii)    Until the later of April 1, 2022 and 12 months following the Termination
Date, the Employee shall not (A) hire any employee of the Company or any of its
Affiliates or seek to persuade any employee of the Company or any of its
Affiliates to discontinue employment, (B) solicit or encourage any customer of
the Company or any of its Affiliates or independent contractor providing
services to the Company or any of its Affiliates to terminate or diminish its
relationship with them or (C) seek to persuade any customer or active
prospective customer of the Company or any of its Affiliates to conduct with
anyone else any business or activity that such customer or prospective customer
conducts or could reasonably be expected to conduct with the Company or any of
its Affiliates at that time.
(g)Executive acknowledges the receipt and sufficiency of consideration provided
herein, including in particular the benefits set forth in Section 1(b), (c) and
(e), to support the amendment set forth in Section 1(f). Executive acknowledges
and agrees that, upon any breach or violation by Executive of Section 3(c) of
the Employment Agreement, as amended herein, the Company may seek any and all
remedies available to it at law and in equity as set forth in the Employment
Agreement and otherwise, including (without limitation) the potential repayment
by Executive of the economic value provided to Executive pursuant to this
Amendment.
(h)In the event that the Termination Date occurs prior to March 31, 2021,
Executive shall make himself reasonably available as a consultant to the Company
through March 31, 2021 for no additional consideration beyond the consideration
provided for herein, provided that this Section 1(h) shall not be deemed to
prohibit Executive from engaging in other employment.
(i)Any obligation of the Company to provide Executive the severance payments or
benefits under Sections 1(c) and 1(e) is conditioned, however, upon Executive
signing and not revoking a release of claims in the form provided by the Company
and reasonably acceptable to Executive that becomes effective no later than the
Release Deadline. If the release does not become effective by the Release
Deadline, Executive will forfeit any rights to the severance payments or
benefits under this Sections 1(c) and 1(e). In no event will severance payments
or benefits be paid or provided until the release actually becomes effective. In
the event the termination occurs at a time during the calendar year where the
release could become effective in the calendar year following the calendar year
in which Executive’s termination occurs, then any severance payments or benefits
under this Agreement that would be considered Deferred Compensation will be paid
or provided on the first payroll date to occur during the calendar year
following the calendar year in which such termination occurs, or, if later, the
later of (i) the Release Deadline, or (ii) the Deferred Compensation Delayed
Payment Date.
2.
Miscellaneous.

(a)Except as expressly amended hereby, the Employment Documents remain
unmodified and in full force and effect.





--------------------------------------------------------------------------------




(b)This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
(c)In the event of any conflict between the terms of this Amendment and any
Employment Document, the terms of this Amendment shall expressly control.
[Signature Page(s) Follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Effective Date set forth above:
SOLARWINDS CORPORATION
EXECUTIVE
 
 
 
 
By:/s/ William Bock
/s/ Kevin B. Thompson
Name: William Bock
Kevin B. Thompson
Its: Chairman
 
 
 






